Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
29, 2006








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 30, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00183-CV
____________
 
IN RE JAMES HENRY ADUDDLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 6, 2006, relator
filed a petition for writ of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition, relator
asked this court to compel the Honorable Olen Underwood, presiding judge of
the   Second Administrative Region and
the Honorable Thomas Culver, presiding judge of the 240th District Court of
Fort Bend County, to rule on his second motion for recusal.
Relator has not established that he is entitled
to mandamus relief.  Accordingly, we deny
relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed March 30, 2006.
Panel consists of
Chief Justice Hedges, Justices Yates and Guzman.